DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoakim et al.
	There is disclosed in Yoakim a brew head assembly, comprising: an adjustable assembly, comprising: a brew head 17; and a support member 14, the support member defining a fist brew head cavity, the brew head being inserted into the first brew head cavity, the adjustable assembly being actuatable between an open position and a closed position; a brew cup 3 defining a second brew head cavity, the brew head being at least partially inserted into the second brew head cavity, a height between the brew head and the brew cup when the adjustable assembly is in the at least one closed 
	In regards to the placement of the brew head assembly within an aircraft galley, vehicle or brewing apparatus, such arrangement amounts to intended use only and provides no structural limitations to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. in view of Schmed.
	Schmed discloses, in a brew head assembly, a pod cavity defined partially within a brew cup 1 and a pod cavity defined partially within a brew head 15.
	It would have been obvious to one skilled in the art to modify the brew head and brew cup of Yoakim with the teachings of Schmed, and define a pod cavity within the brew cup and brew head. The arrangement allowing easier removal and placement of the pod within the cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Kollep et al., Bolognese et al. and Jarisch et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761